BRONSON LAW OFFICES, P.C.                   BID PROCEDURES PRESENTMENT DATE AND TIME
H. Bruce Bronson                            October 6, 2020 at 12:00 a.m. (Noon)
Counsel to the Debtor
and Debtor-in-Possession                    SALE ORDER HEARING DATE AND TIME (Sale Order)
480 Mamaroneck Ave.                         October 14, 2020 at 10:00 a.m.
Harrison, NY 10528
914-269-2530 (tel.)
888-908-6906 (fax)
hbbronson@bronsonlaw.net


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
In re:
                                                         Chapter 11
EDISON PRICE LIGHTING, INC.,
                                                         Case No.:20-22614 (RDD)


                                             Debtor.
-----------------------------------------------------x
    NOTICE OF PRESENTMENT OF DEBTOR’S MOTION FOR ENTRY OF ORDERS,
      PURSUANT TO 11 U.S.C. §§ 105(A), 363(B), (F), AND (M), AND 365, 503 AND 507
     AND RULES 2002, 6004 AND 6006 OF THE FEDERAL RULES OF BANKRUPTCY
    PROCEDURE: (I) (A) APPROVING BIDDING PROCEDURES FOR THE SALE OF
   ALL OR SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS, (B) AUTHORIZING
    AND APPROVING ENTRY INTO THE STALKING HORSE APA, (C) APPROVING
   THE DESIGNATION OF THE PURCHASER AS THE STALKING HORSE BIDDER,
     (D) APPROVING BID PROTECTIONS, (E) SCHEDULING A SALE HEARING, (F)
      APPROVING THE FORM, MANNER AND EXTENT OF NOTICE OF THE SALE
   PROCESS, AND (G) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT
               PROCEDURES; AND II (A) APPROVING THE SALE OF ALL OR
       SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF
        LIENDS, CLAIMS AND ENCUMBRANCES, AND (B) GRANTING RELATED
                                                      RELIEF

TO THE DEBTOR, SECURED CREDITOR, OTHER CREDITORS AND PARTIES IN
INTEREST, THE UNITED STATES TRUSTEE, AND ALL OTHER PARTIES
ENTITLED TO NOTICE PURSUANT TO FED. R. BANKR. P. 2002

        PLEASE TAKE NOTICE, that upon the motion (the “ Sale Motion”) of Edison Price
 Lighting, Inc. (“Debtor”) dated September 23, 2020 [ECF Doc. # ] by its undersigned attorneys,
 Bronson Law Offices, P.C., seeking orders pursuant to 11 U.S.C. §§ 105(a), 363(b), (f), and (m),
 and 365, 503 and 507 of the United States Code (the “Bankruptcy Code”) and rules 2002, 6004
 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”):

  I.       in substantially the same form as that annexed to the Sale Motion as Exhibit A (the
         “Bidding Procedures Order”), (a) authorizing the Debtor to conduct the sale process in
         accordance with the Bidding Procedures attached as Exhibit “1” to the Bidding
         Procedures Order (the “Bidding Procedures”) for the auction, if necessary (the
         “Auction”), and sale of the Assets (as defined herein) free and clear of all liens, claims,
         encumbrances, and interests (collectively, “Liens”), (b) approving the Bidding
         Procedures, (c) authorizing and approving the Debtor’s entry into the Agreement of
         Purchase and Sale (the “Stalking Horse APA”), between the Debtor and Current
         Lighting Solutions, LLC, 1975 Noble Road, East Cleveland, OH 44112 (the “Stalking
         Horse Bidder” or the “Purchaser”), substantially in the form attached to the Sale
         Motion as Exhibit C, subject to higher and better offers, (d) approving the bidding
         protections for the Stalking Horse Bidder; (e) scheduling the Auction and hearing for
         approval of the proposed sale (the “Sale Hearing”), (f) establishing procedures
         (“Assignment Procedures”) for the assumption and assignment of the Debtor’s
         executory contracts and unexpired leases (the “Assigned Contracts”) and the fixing of
         cure amounts to be paid with respect thereto pursuant to section 365(b) of the
         Bankruptcy Code (the “Cure Amounts”), (g) authorizing and approving the form and
         manner of notice of the Auction and Sale Hearing (the “Sale Notice”), substantially in
         the form attached as Exhibit “2” to the Bidding Procedures Order, and (h) authorizing
         and approving the form and manner of notice of the potential assumption and
         assignment of the Assigned Contracts and the proposed Cure Amounts, substantially in
         the form attached as Exhibit “4” to the Bidding Procedures Order; and

 II.     in substantially the same form as that annexed to the Sale Motion as Exhibit B (the
         “Sale Order”), (a) approving the Stalking Horse APA, or such other Purchase
         Agreement entered into in accordance with the Bidding Procedures and approved at the
         Sale Hearing, and authorizing the Debtor to perform thereunder, (b) approving the sale
         of the Assets to the Stalking Horse Bidder, or such other Successful Bidder, free and
         clear of any and all Liens, (c) authorizing the assumption and assignment of the
         Assigned Contracts, and (d) granting related relief (the “Transaction”);

 the undersigned counsel will present the Bidding Procedures Order to the Honorable Robert
 D. Drain, at the United States Bankruptcy Court for the Southern District of New York, 300
 Quarropas Street, White Plains, New York 10601, for signature on October 6, 2020, at 12:00
 p.m. (ET).

        PLEASE TAKE FURTHER NOTICE THAT parties in interest should review the Sale
Motion and Bidding Procedures Order, together with all exhibits thereto, including the Bidding
Procedures and Stalking Horse APA (available upon request to the undersigned counsel directed to
H. Bruce Bronson at hbbronson@bronsonlaw.net), but the following is a summary of the relief
sought in the Bidding Procedures Order (in the event of any inconsistency between the documents
and this summary, the documents shall control):

       1. Authorizing the Debtor to conduct a sale and auction process for the sale of all or
          substantially all of the Debtor’s property free, and clear of Liens through a sale process
          pursuant to section 363 of the Bankruptcy Code, pursuant to the APA.

       2. Authorizing the Debtor to enter into the Stalking Horse APA, subject to higher and
    better offers that may be received pursuant to the Bidding Procedures, which Stalking
    Horse, APA provides for, among other things, purchase of substantially all of the
    Debtor’s assets for a purchase price of $1,110,000.

3. Approving bid protections for the Stalking Horse Bidder in the form of reimbursement
   of all reasonable and documented out-of-pocket expenses incurred up to $75,000 plus a
   break-up fee of 3% in the event the Debtor closes on a competing transaction.

4. Approving the Bidding Procedures, which provide, among other things, that

        a. competing bids for purchase of the Assets must be delivered not later than the
           bid deadline of October 9, 2020, 4:00 p.m. (ET) (the “Bid Deadline”) in written
           form to counsel to Debtor, Bronson Law Offices, P.C., 480 Mamaroneck Ave.,
           Harrison, NY 10528, Attn: H. Bruce Bronson (hbbronson@bronsonlaw.net).
           Receipt by email shall be considered adequate delivery, with original copies, if
           any, received by the counsel to the Debtor.

        b. bids must meet all of the requirements and include all of the information
           required pursuant to the Bidding Procedures to qualify as a qualified bid,
           including, without limitation, (i) have a purchase price with a monetary value in
           cash or cash equivalents equal to or greater than $1,268,300, (iii) include a
           Purchase Agreement marked to show changes against the Stalking Horse APA,
           (iii) include financial and other information to allow the Debtor to determine the
           bidder’s financial and other capabilities to consummate the transaction, (iv)
           identify each entity that will be part of the transaction and any connection with
           the Debtors, and (v) not contain any contingencies of any kind, including
           financing or diligence contingencies, except any required regulatory approvals.

        c. Bidders must deposit with the Debtor’s counsel not less than ten percent (10%)
           of the purchase price set forth in the bid in the form of a certified check or wire
           transfer on or before the Bid Deadline, which will be returned as soon as
           practicable if the bidder is not a qualified bidder or not later than five (5)
           business days after entry of the Sale Order if the bidder is a qualified bidder but
           not the successful bidder or backup bidder (and has not otherwise forfeited its
           deposit).

5. Scheduling any auction for the Assets, if required, to be held on October 11, 2020,
   starting at 10:00 a.m. (ET) at the offices of Bronson Law Offices, P.C., 480
   Mamaroneck Ave., Harrison, NY 10528, or on such other date or time as determined by
   the Debtor at or prior to the auction, which will proceed in accordance with the Bidding
   Procedures. The Debtor reserves the right to hold the auction remotely by Zoom or such
   other electronic platform.

6. Providing for the Debtor to file a notice of its selection of the highest and best bid
   received at auction and designation of the successful bidder and backup bidder by
   October 12, 2020 at 4:00 p.m. (ET).

7. Establishing the Assignment Procedures providing, among other things, that (i) the
            Debtor is to file a schedule of the Debtor’s executory contracts and unexpired leases
            proposed to be assumed and assigned to the Stalking Horse Bidder or successful bidder
            at auction, together with the proposed corresponding Cure Amounts, not later than
            October 9, 2020 at 12:00 p.m. (ET), with any objections thereto to be filed by October 3,
            2020 at 4:00 p.m.(ET) and (ii) if any objection is timely filed and not consensually
            resolved, the Court may hold a hearing with respect to the objection at the Sale Hearing
            or on such other date as the Court shall designate.

       8. Scheduling the Sale Hearing for approval of the sale to, as applicable, the Stalking
          Horse Bidder or the successful bidder at auction, on October 14, 2020 at 10:00 a.m.
          (ET), with objections due by October 13, 2020 at 4:00 p.m. (ET).

         PLEASE TAKE FURTHER NOTICE that any responses or objections (“Objections”) to
the relief sought in the Bidding Procedures Order shall conform to the Bankruptcy Rules and the
Local Rules for the Southern District of New York, and shall be filed with the Bankruptcy Court (a)
by registered users of the Bankruptcy Court’s case filing system, electronically and (b) by all other
parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a hard
copy delivered directly to Chambers), in accordance with the customary practices of the Bankruptcy
Court, and served on (i) counsel for the Debtor, Bronson Law Offices, P.C., 480 Mamaroneck
Avenue, Harrison, NY 10528 (Attn: H. Bruce Bronson, hbbronson@bronsonlaw.net, (ii) counsel to
the Lender., Thompson & Knight, LLP, 900 Third Avenue, 20th Floor, New York, NY 10022 (Attn:
Stuart Glick, stuart.glick@tklaw.com and Anthony Pirraglia, anthony.pirraglia@tklaw.com), (iii)
counsel to the Stalking Horse Bidder, Fredrikson & Byron, P.A. 200 South Sixth Street, Suite 4000,
Minneapolis, MN 55402 (Attn: Clinton Cutler, ccutler@fredlaw.com), and (iv) the Office of the
United States Trustee for the Southern District of New York, U.S. Federal Office Building, 201
Varick Street, Room 1006, New York, NY 10014 (Attn: Andrea B. Schwartz, Esq.).

         PLEASE TAKE FURTHER NOTICE that unless a written Objection to the proposed
relief is timely filed prior to the Objection Deadline, together with proof of service, and delivered as
set forth in the foregoing paragraph, there will not be a hearing and the Bidding Procedures Order
may be signed.

        PLEASE TAKE FURTHER NOTICE that if a written Objection is timely filed by the
Objection Deadline, the Court will notify the moving and objecting parties of the date and time of
the hearing and of the moving party’s obligation to notify all other parties entitled to receive notice.
The moving and objecting parties are required to attend the hearing, and failure to attend in person
or by counsel may result in relief being granted or denied upon default.

 Dated: Harrison, New York
        September 24, 2020


                                                        BRONSON LAW OFFICES, P.C.
                                                        Counsel for the Debtor

                                                         By: /s/ H. Bruce Bronson
                                                         H. Bruce Bronson
